10-1227-ag
         Liu v. Holder
                                                                                       BIA
                                                                               A098 769 285
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of June, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                DEBRA ANN LIVINGSTON,
10                       Circuit Judges.
11       _______________________________________
12
13       ZHI YUN LIU,
14                Petitioner,
15
16                       v.                                     10-1227-ag
17                                                              NAC
18
19       ERIC H. HOLDER, JR., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Carl H. McIntyre, Jr.,
28                                     Assistant Director; Marion E.
29                                     Guyton, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.

 5       Zhi Yun Liu, a native and citizen of the People’s

 6   Republic of China, seeks review of a March 15, 2010, order

 7   of the BIA denying his motion to reopen his removal

 8   proceedings.   In re Liu, No. A098 769 285 (B.I.A. Mar. 15,

 9   2010).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     An alien who has been ordered removed may

14   file one motion to reopen, but must do so within 90 days of

15   the final administrative decision.    8 U.S.C. § 1229a(c)(7).

16   Here, the BIA did not abuse its discretion by denying Liu’s

17   motion to reopen as untimely, as he filed it more than two

18   years after his final order of removal.     See id.; 8 C.F.R.

19   § 1003.2(c)(2).

20       Although the time limits on motions to reopen may be

21   excused when the movant demonstrates changed country

22   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA


                                     2
 1   reasonably concluded that only Liu’s personal circumstances

 2   had changed, as his claim was based on the fact that he

 3   converted to Christianity in 2009.   See Wei Guang Wang v.

 4   BIA, 437 F.3d 270, 274 (2d Cir. 2006) (noting that “apparent

 5   gaming of the system in an effort to avoid [removal] is not

 6   tolerated by the existing regulatory scheme”); see also Yuen

 7   Jin v. Mukasey, 538 F.3d 143, 151-56 (2d Cir. 2008) (holding

 8   that the existing legal system does not permit aliens who

 9   have been ordered removed “to disregard [those] orders and

10   remain in the United States long enough to change their

11   personal circumstances (e.g., by having children or

12   practicing a persecuted religion) and initiate new

13   proceedings via a new asylum application”).

14       Moreover, substantial evidence supports the BIA’s

15   conclusion that Liu failed to show a material change in

16   country conditions.   Although the evidence Liu submitted

17   indicated an increase in repression of Christians in certain

18   areas around the time of the Olympics, the evidence also

19   indicated that freedom to participate in religious

20   activities continued to increase in many areas.

21   Accordingly, the BIA reasonably determined that, although

22   China has detained and harassed leaders of underground


                                   3
 1   churches, Liu failed to establish that conditions in China

 2   had materially changed to warrant reopening.   See Siewe v.

 3   Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“where there are

 4   two permissible views of the evidence, the fact finder’s

 5   choice between them cannot be clearly erroneous”); Xiao Ji

 6   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

 7   2006) (holding that the weight afforded to the applicant’s

 8   evidence in immigration proceedings lies largely within the

 9   discretion of the IJ); see also Jian Hui Shao v. Mukasey,

10   546 F.3d 138, 169 (2d Cir. 2008) (reviewing the BIA’s

11   factual findings regarding changed country conditions under

12   the substantial evidence standard).

13       Finally, given the BIA’s explicit references to the

14   documentation submitted with the motion to reopen, a

15   reasonable fact-finder would not be compelled to conclude

16   that the BIA ignored any material evidence that Liu

17   submitted.   See Wei Guang Wang, 437 F.3d at 275 (holding

18   that the BIA is not required to “expressly parse or refute

19   on the record each individual argument or piece of evidence

20   offered by the petitioner” as long as it “has given reasoned

21   consideration to the petition, and made adequate findings”);

22   see also Xiao Ji Chen, 471 F.3d at 337 n.17 (2d Cir. 2006)


                                   4
 1   (presuming that the agency “has taken into account all of

 2   the evidence before [it], unless the record compellingly

 3   suggests otherwise”).

 4       Accordingly, the BIA did not abuse its discretion by

 5   denying Liu’s motion. See Ali, 448 F.3d at 517.

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17




                                    5